Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 10/25/2019.

	The status of the claims is as follows:
		Claims 1-12 have been cancelled (via preliminary amendment); and
		Claims 13-23 are herein addressed in detail below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	The applicant’s information disclosure statement dated 10/25/2019 has been considered and a copy has been placed in the file.

The drawings are objected to because it appears that Figure 4 should be labeled as “Prior Art”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

OBJECTION(S): 
In claim 23, the phraseology “the tubular sealing portion is formed as a tube that is closed by a latching connection between tube-wall ends” is not readily understood.  Clarity is requested.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2607128 to Kuwabara.
As shown in Figure 2, EP 2607128 to Kuwabara discloses a sealing arrangement comprising a sealing element that has at least one sealing portion (18) for sealing a vertically movable window (5) of a vehicle door (2) in relation to a vertical window frame limb of the vehicle door (2) wherein the sealing element also has a sealing portion for sealing a gap between a body pillar (3) which is adjacent to the vehicle door (2) and a vertical peripheral side of the window with said vertical peripheral side being directed toward the body pillar (3) [Claim 13].
Wherein an outer surface of the window (5) is flush with an outer surface of the body pillar (3) (see figure below) [Claim 14].
Wherein the sealing portion (18) for sealing the gap is tubular (see figure below) [Claim 15].
Wherein the tubular sealing portion has a non-circular cross-sectional shape (see figure 3) and abuts against the body pillar (3) (see figure below) [Claim 16].
Wherein the cross-sectional shape has a tube-wall corner that abuts against the body pillar (3) (see figure below) [Claim 17].
Wherein the tubular sealing portion comprises two tube-wall portions that run toward one another (see figure 3) at an acute angle to form the tube-wall corner. [Claim 18].
Wherein the sealing element has a core part (13) and the tube-wall portions (7, 15, and 21) extend at a distance apart from one another from the core part (13) of the sealing element. (see figure below) [Claim 19].
Wherein at least one of the two tube-wall portions (upper portion of 15) is curved in a direction of the window (5) and butts against the window (5) by way of the curved tube-wall portion (see figure below) [Claim 20].
Wherein the tube-wall portion that butts against the window (5) has weak points (14) (see figure below) that increase flexibility of the tube-wall portion. [Claim 21].
Wherein the tube-wall portion that butts against the window has a sliding layer that extends over and around the tube-wall corner (the outside of the tubular sealing portion “has a layer” and clearly allows for “sliding” during compression which allows for flexibility). [Claim 22].
Wherein the tubular sealing portion is formed as a tube that is closed by a latching connection between tube-wall ends. (see figure below) [Claim 23].


    PNG
    media_image1.png
    555
    670
    media_image1.png
    Greyscale

Wherein the core part (13) consists of a material which is firmer the material that forms the sealing portions of the sealing element. (see passage from specification below) [Claim 24]

    PNG
    media_image2.png
    524
    880
    media_image2.png
    Greyscale

Wherein the core part is a thermoplastic material (see passage above) and a remainder of the sealing element is an elastomer (see passage above and specifically the last line in the first paragraph) [Claim 25].

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2607128 to Kuwabara.
All of the elements of the instant invention are discussed in detail above except providing the sealing portion to specifically be formed of not only an elastomer (as disclosed in EP 2607128 to Kuwabara) but a thermoplastic elastomer.
EP 2607128 to Kuwabara. discloses the sealing portion to be formed of “Any type of rubber and thermoplastic elastomers…as long as they are rubber-like elastic materials” (quote from passage above).
It would have been obvious before the effective filing date of the claimed invention to provide the sealing portion to be formed of a thermoplastic elastomer since it is well known that thermoplastic elastomer(s) are usually formed of a foamed material that provides greater flexibility.  Furthermore, the Examiner takes official notice in that forming flexible sealing strips with thermoplastic elastomers is well known in the seal art and would have been a matter of design choice to form the sealing portions of EP 2607128 to Kuwabara with a material formed of thermoplastic elastomer.  Still furthermore, the sealing strip of EP 2607128 to Kuwabara would operate equally as well when formed of a thermoplastic elastomer.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634